     Case 3:20-cv-00903-DMS-MSB Document 6 Filed 11/02/20 PageID.48 Page 1 of 2




     RIST LAW OFFICE, LC
 1
     Thomas A. Rist (SBN 238090)
 2   2221 Camino Del Rio South, Suite 300
     San Diego, CA 92108
 3   (619) 377-4660
     tom@sdvictimlaw.com
 4
 5   Attorney for Plaintiff

 6   HORTON, OBERRECHT, KIRKPATRICK & MARTHA
     Kimberly S. Oberrecht (SBN 190794)
 7
     Sharla N. Hilburn (SBN 237596)
 8   101 W. Broadway, Suite 600
     San Diego, CA 92101
 9   (619) 232-1183
     koberrecht@hortonfirm.com
10
     shilburn@hortonfirm.com
11
12                                 UNITED STATES DISTRICT COURT
13                                SOUTHERN DISTRICT OF CALIFORNIA
14
15   PETRA JAUREGUI,                            )     Case No.: 3:20-CV-0903-DMS-MSB
                                                )
16                                              )
                     Plaintiff,                 )     ORDER OF DISMISSAL WITHOUT
17                                              )     PREJUDICE
        v.                                      )
18                                              )     Complaint Filed: 5/14/2020
     J.C. PENNEY CORPORATION, INC.; and         )     District Judge: Hon. Dana M. Sabraw
19                                              )
     DOES 1 through 5, inclusive,               )     Magistrate Judge: Hon. Michael S. Berg
20                                              )     Trial Date: Not Set
                     Defendants.                )
21                                              )
                                                )
22                                              )
                                                )
23                                              )
                                                )
24                                              )
25
26
27
28


                                                -1-
                    [PROPOSED] ORDER OF DISMISSAL WITHOUT PREJUDICE
     Case 3:20-cv-00903-DMS-MSB Document 6 Filed 11/02/20 PageID.49 Page 2 of 2




 1          Upon consideration of the parties’ joint motion to dismiss this case without prejudice, and
 2   good cause appearing, it is hereby ORDERED that the motion is GRANTED. This case is
 3   dismissed without prejudice as to all claims set forth in the Complaint.
 4          IT IS SO ORDERED.
 5
 6   Dated: November 2, 2020
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                     -2-
                    [PROPOSED] ORDER OF DISMISSAL WITHOUT PREJUDICE
